PER CURIAM:
Malcolm Wright, Jr., appeals a district court order granting summary judgment to the Appellees and dismissing his complaint brought under the Religious Land *477Use and Institutionalized Persons Act, Pub.L. No. 106-274, 114 Stat. 804, 42 U.S.C. § 2000cc-l(a) (2006) (“RLUIPA”). He also appeals the order denying his motion for reconsideration. We have reviewed the record and the district court’s orders and affirm for the reasons cited by the district court. See Wright v. Bennett, No. 5:08-ct-03129-BO, 2010 WL 3075519 (E.D.N.C. Aug. 5, 2010; 2010 WL 3362961, Aug. 25, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.